ICJ_045_TemplePreahVihear_KHM_THA_1962-06-15_JUD_01_ME_03_FR.txt. wr
D

OPINION INDIVIDUELLE DE SIR GERALD FITZMAURICE
[Traduction]

Bien qu’en parfait accord avec le dispositif de l’arrêt de la Cour,
avec le raisonnement sur lequel il se fonde et avec ses termes, il y a
certaines questions que j’aimerais développer davantage et d’autres
— qui ne figurent pas dans l’arrét — qui me semblent mériter
d’être discutées brièvement.

N'ayant aucune intention de revenir à nouveau sur l’ensemble
du sujet, j'exposerai mes arguments seriatim, dans l’ordre qui me
semble le plus convenable, et sans essayer d'établir un lien quel-
conque entre eux.

‘La situation avant 1904

Il est dit dans l’arrêt de la Cour qu'elle n’a pas à examiner la
situation qui existait avant la convention de 1904; et c’est exact
dans la mesure où les droits des Parties dépendent ou découlent
de cette convention ou des événements subséquents. Il est toutefois
un fait non mentionné dans l’arrêt qui aurait pu revêtir une im-
portance décisive en l’espèce, à savoir qu’antérieurement au règle-
ment de frontières de la période 1904-1908 le temple de Préah
Vihéar était situé sur un territoire soumis alors à la souveraineté
du Siam, le traité du 15 juillet 1867 entre la France (agissant au
nom du Cambodge) et le Siam (nom sous lequel la Thaïlande était
alors désignée) ayant fixé une ligne frontière dont le tracé était
situé très au sud de la chaîne des Dangrek, à travers la pleine cam-
bodgienne. La convention de 1904 ayant eu pour effet de reporter
la frontière vers le nord et de la fixer le long de la ligne générale de
la chaîne des Dangrek, il s'ensuit qu'aux termes de cette convention,
la Thaïlande abandonnait certains territoires. Il y a donc lieu de
présumer, 7m favorem ejus qui dat, que la Thaïlande n’a renoncé à
aucun territoire dont on ne peut prouver qu'elle l’a effectivement
abandonné. Si donc il s’agit de choisir entre deux tracés différents
de la frontière dans la région de Préah Vihéar, l’un plus au nord,
l'autre plus au sud, c’est ce dernier tracé qui prévaut, à moins
que le premier ne puisse être établi. Je partage l'avis de la Cour
lorsqu'elle estime que le premier de ces tracés (celui qui est situé
le plus au nord) peut être et est effectivement établi, pour les
motifs exposés dans l'arrêt; mais les considérations ci-dessus sont
nécessaires pour faire apparaître pleinement le sens de la conclusion
à laquelle la Cour est parvenue.

La question est mise en relief d’une autre façon. Pendant toute
la procédure la Thaïlande a soutenu que, puisqu’aucune délimitation
effective de la frontière dans le secteur oriental de la chaîne des
Dangrek n’a jamais été opérée (c’est ce qu’elle prétend) comme

50
ARRÊT 15 VI 62 (OP. IND. SIR GERALD FITZMAURICE) 53

l’exigeait l’article 3 de la convention de 1904, il en résulte auto-
matiquement (en vertu de l’article 1°") que la frontière doit suivre
la ligne de partage des eaux que le levé topographique a permis de
reconnaître. Une interprétation encore plus favorable à la Thaïlande
serait qu’en l’absence de la délimitation exigée par l’article 3,
complétant l’article 17, celui-ci.ne pouvait avoir eu aucun effet
pratique, si bien qu'aucune nouvelle ligne frontière née de la conven-
tion de 1904 n’avait pu être établie, et que la frontière est demeurée
telle qu’elle était immédiatement avant 1904, et la zone du temple
située en Thaïlande. Ces deux interprétations étant favorables à
la Thaïlande, et l’une comme l’autre ayant un caractère décisif,
si la Cour n'avait pas jugé qu’en tout état de cause la Thaïlande
avait ultérieurement et en toute indépendance accepté une frontière
qui situe le temple au Cambodge, il n’était pas nécessaire de choisir
entre elles.

Il existe un autre aspect de la situation antérieure à 1904 qui
présente aussi de l'importance, à savoir les preuves nombreuses
figurant au dossier au sujet de l’imprécision des frontières entre le
Siam et l’'Indochine française (dont le Cambodge faisait alors partie),
état de choses ancien et qui a troublé les rapports entre la France
et le Siam. IJ en est question vers la fin de l'arrêt. C’est pourtant
un point qu'il convient de garder constamment présent à l'esprit
dès le départ, pour apprécier ce que les Parties ont eu vraiment
l'intention de réaliser par les accords de frontière de la période de
1904-1908 et comme indication de leur désir d’arriver à un règle-
ment précis et durable.

Considérations de caractère topographique,
historique et culturel

La Cour les a écartées d’une seule phrase, comme n'étant pas
juridiquement décisives. J’admets qu’elles ne le sont pas, mais il
me semble qu’il y a lieu de dire pourquoi, puisque ces considérations
ont occupé une place importante dans les thèses des deux Parties.
Des questions de ce genre peuvent avoir une certaine importance
juridique dans une affaire touchant à la souveraineté territoriale
qui porte sur la preuve de faits que chaque Partie peut produire
à l'appui de sa prétention, et non pas sur un élément plus concret
et plus positif, tel qu’un traité. Dans la présente affaire, les deux
Parties acceptent et soutiennent même que leurs droits dérivent
de la convention de 1904 et des événements ultérieurs relatifs à
cette convention, ou de nature à l’affecter. I] s’ensuit que certains
facteurs étrangers, qui pourraient avoir eu un certain poids lors-
qu'elles ont établi cette convention, et plus particulièrement lors-
qu’il s’est agi de déterminer le tracé de la frontière, n’ont plus qu’une
pertinence relative pour déterminer, en droit, où en est aujourd’hui
le tracé.

En outre, pour que ce facteurs aient une importance appréciable,
il serait au moins nécessaire que tous concourent et fournissent des

51
ARRÊT 15 VI 62 (OP. IND. SIR GERALD FITZMAURICE) 54

indications sans ambiguïté. Ce n'est pas le cas. Comme la Cour
le souligne dans son arrêt, aucune déduction certaine ne ressort
du désir des Parties d'établir une frontière naturelle et visible — les
Dangrek en eux-mêmes leur en fournissent une et, d'une manière
générale, peuvent jouer ce rôle, que la frontière des Dangrek longe
la ligne de crête, la ligne de partage des eaux, ou la ligne d’escar-
pement. De même, il est difficile de tirer de la situation du temple des
conclusions certaines. Il surplombe la plaine cambodgienne mais
il est orienté vers la Thaïlande. Son accès principal vient de cette
direction; mais il y a aussi un accès du côté du Cambodge — et
cet accès, du fait qu’il est abrupt et difficile — et précisément pour
cette raison — doit avoir été conçu délibérément et dans un but
précis, pour ainsi dire contra naturam, puisqu'il nécessite une montée
de plusieurs centaines de mètres. Cependant la difficulté d'accès
nest pas ou n'était pas uniquement d'un seul côté: le dossier
témoigne que la densité de la jungle du côté nord (Thaïlande)
du temple nécessitait une préparation spéciale pour les visites,
à l'intention desquelles des sentiers devaient être frayés ou dé-
blayés. Cette difficulté d’accès particulière était beaucoup moins
prononcée du côté du Cambodge: mais ce qui reste certain, c’est
que si, quoique pour des raisons différentes et de façons différentes,
l'accès n’était facile d'aucun côté, il était praticable des deux côtés
et a été réalisé des deux côtés à diverses époques et avec plus ou
moins de succès.

Quant aux origines khmères du temple, cet argument (avancé
par le Cambodge) est un élément également neutre, puisqu'il
semble être admis qu'il y a et qu'il y avait dans cette région des
populations de race khmère des deux côtés de la frontière.

Les travaux de la Commission mixte
en vertu de la convention de 1904

Bien que n'étant pas en désaccord avec les conclusions de l'arrêt
sur ce point, je pense que tant de faits reposent sur des conjectures
qu'il est extrêmement difficile d’en tirer une conclusion certaine.
Différentes déductions peuvent s'avérer plus ou moins raisonnables
et légitimes mais, en fin de compte, la seule chose certaine est
que la carte de l’annexe I a été dressée à Paris par des officiers
topographes français en novembre 1007 et comme telle n'a jamais
été vue (encore moins approuvée ou adoptée) par la Commission
mixte, qui semble même avoir cessé entièrement ses fonctions
vers février de cette année-là, ou tout au moins n’a jamais,
après janvier, tenu de réunion dont il soit fait mention. Faute
de preuve, la question de savoir si la carte se fondait sur des
instructions données par la Commission ou sur des croquis ap-
prouvés par elle ne peut être, en l’absence de preuves, qu’une ques-
tion de conjecture. Il me semble donc que la Thaïlande triomphe
dans cette partie de l'affaire, sur laquelle il suffit à peu près de dire

52
ARRÊT 15 VI 62 (OP. IND. SIR GERALD FITZMAURICE) 55

que, pour respectable que soit l’origine de la carte en question, elle
doit être considérée comme étant une œuvre purement unilatérale,
ne liant en aucune façon la Thaïlande au moment où elle lui a été
communiquée et entièrement sujette, à cette époque, à son accep-
tation ou à son rejet, soit en totalité, soit en partie.

Acceptation de la frontière de l annexe I par la conduite de la Thaïlande

Si la question avait été terminée une fois la carte dressée, ou si
la carte n’avait jamais été communiquée officiellement à la Thai-
lande, ou si elle avait été communiquée de telle façon ou en telles
circonstances qu'aucune conclusion contraire n'ait pu être tirée du
fait que la Thaïlande n’a pas réagi, ou encore si la carte avait été
communiquée mais rejetée soit en totalité, soit en ce qui concerne
Préah Vihéar, alors, selon moi, la Thaïlande aurait eu droit à une
conclusion en sa faveur, car je considère personnellement qu’on
ne peut raisonnablement mettre en doute que, dans cette région
particulière, la ligne réelle de partage des eaux suit et suivait en
1904 la ligne d’escarpement. (De plus, je ne peux considérer pour
ma part la déviation établie à Préah Vihéar par rapport à la ligne
de partage des eaux comme rentrant dans les pouvoirs discrétion-
naires d'adaptation que pouvait posséder la Commission mixte;
mais cette question est en tout cas sans importance, étant donné
que ce n’est pas la Commission mixte, comme telle, qui a dressé ou
approuvé la carte.)

Le point vital dans cette affaire est donc de savoir si la Thaïlande,
par sa conduite en 1908 et plus tard, a en fait accepté la frontière de
la carte de l'annexe I comme représentant le résultat des travaux de
délimitation prévus à la convention de 1904, sachant comment ladite
carte avait été dressée; ou plus simplement, si la Thaïlande a seule-
ment accepté la ligne comme étant la frontière, acceptant aussi le
risque d’une inexactitude possible.

L'arrêt de la Cour répond à ces questions dans l’affirmative sur
des bases avec lesquelles je suis pleinement d’accord. Ce faisant,
je ne perds pas de vue le fait que l'acceptation d’une obligation
contractuelle par la seule conduite ne doit pas être présumée à la
légère, spécialement quand il est question d’une frontière et encore
moins quand la ligne frontière ainsi prétendue acceptée implique
une dérogation au critère de délimitation indiqué dans le traité en
question. Mais si l'argument tiré de l'erreur ou de la méprise est
exclu, comme je pense qu'il doit l'être (voir plus loin), je ne puis
interpréter la conduite de la Thaïlande, considérée dans son en-
semble, autrement que comme l'acceptation de cette ligne parti-
culière pour représenter la frontière en cette région. De plus, une
conduite même négative, c’est-à-dire ne pas agir, ne pas réagir ou
se taire dans des circonstances où cela ne peut qu’impliquer l’accep-
tation ou le consentement est, à mon avis, tout à fait suffisante à
cette fin si les faits sont clairs.

Je voudrais seulement ajouter aux vues exprimées dans l'arrêt

53
ARRÊT 15 VI 62 (OP. IND. SIR GERALD FITZMAURICE) 56

que je ne peux pas accepter l’argument présenté si éloquemment
pour la Thaïlande que toute adhésion à la frontière de l’annexe I
aurait impliqué une dérogation à une obligation contractuelle solen-
nelle. Cela est certainement une pétition de principe, car, ainsi que
le dit l'arrêt, les gouvernements ont toujours la possibilité, dans
leurs relations bilatérales, de se mettre d’accord sur une dérogation
de cette sorte, du moment qu'ils le font en toute connaissance de
cause ou {comme je pense que c’est ici le cas de la Thaïlande) dans
des circonstances dans lesquelles on doit considérer qu’ils ont
accepté, et en quelque sorte escompté à l’avance, les risques ou
les conséquences du manque (ou de la possibilité du manque) de
connaissance. Dans le cas actuel, la conduite de chacune des Parties
à propos de ce qui était pour toutes deux un point d’accord im-
portant était, à mon avis, la preuve, ou l'équivalent de la preuve
d’un accord pour accepter une certaine ligne comme frontière. Ce
qui me semble réellement être arrivé n’était pas, au sens juridique,
une dérogation aux stipulations du traité en question, mais l’accep-
tation réciproque d’un certain résultat comme étant sa conséquence
réelle, que cette conséquence soit ou non exactement conforme au
critère du traité.

Je crois utile de mentionner ici un point de détail qui risque
cependant d’engendrer une certaine confusion. L’une des cartes
communiquées aux autorités siamoises couvrait la chaîne du Pnom
Padang qui prolonge la chaîne des Dangrek vers l’est, dans la
direction du fleuve Mékong, et montrait une frontière suivant appa-
remment la crête du Pnom Padang. Cela parce que la convention
de 1904, tout en prescrivant la ligne de partage des eaux pour
les Dangrek, prescrivait la ligne de crête pour le Pnom Padang,
et la délimitation effective fut exécutée par la Commission mixte
créée conformément à cette convention. Le traité de frontières
subséquent de mars 1907 prescrivait toutefois la ligne de partage
des eaux pour le Pnom Padang aussi bien que pour les Dangrek.
Mais entre temps déjà, la première Commission mixte (1904) (voir
procès-verbal de sa réunion du 18 janvier 1907) avait adopté la
ligne de crête (il semble pourtant que, dans cette région, la Com-
mission ait considéré que la ligne de crête et la ligne de partage des
eaux coincidaient). Pour autant que j’ai compris la question, il en
est résulté que, bien que ce fut strictement la tâche de la seconde
Commission mixte (1907) de délimiter la frontière le long des
chaînes des Dangrek et du Pnom Padang, elle n’a délimité que le
secteur occidental des Dangrek (le secteur oriental rentrant dans
la tâche attribuée à la première Commission) et n’a pas délimité du
tout le Pnom Padang. La détermination de la ligne de crête effectuée
par la première Commission dans la région du Pnom Padang restait
donc valable. I] semble donc qu’il y ait eu une entente tacite entre
les gouvernements pour ignorer dans cette mesure les dispositions
pertinentes du traité de 1907, puisqu’une délimitation avait déjà :
été effectuée, même si ce n’était pas celle prévue par ce traité. Donc

54
ARRÊT 15 VI 62 (OP. IND. SIR GERALD FITZMAURICE) 57

là encore, les gouvernements avaient accepté la ligne tracée sur la
carte comme étant la ligne frontière, même si elle ne correspon-
dait pas aux dispositions du dernier traité à ce sujet. Ce n’est là
qu'une question secondaire, mais elle illustre très à propos que les
gouvernements ne s’estimaient pas nécessairement liés aux critères
du traité en ce qui concerne la ligne frontière acceptée finalement
par eux.

La question de l'erreur

La Cour a amplement traité de cette question, mais comme elle
se trouve au centre même de l'affaire, je désire présenter quelques
cbservations supplémentaires à ce sujet.

Dans l'intérêt de la stabilité des contrats, le principe de l'erreur
comme vice de consentement est généralement appliqué de façon
assez restrictive; et j'estime que cette attitude est également cor-
recte en droit international, dans l'intérêt de la stabilité des traités
et des frontières établies par traité ou par d’autres formes d'accord.
Qu'il y ait eu (comme je le pense) une erreur sur la carte par rap-
port à la véritable ligne de partage des eaux n'implique pas néces-
sairement que la Thaïlande ait été victime d’une méprise, et, si
elle le fut, qu'elle puisse maintenant, en droit, invoquer ce fait.
Les autorités siamoises, en 1908 et ultérieurement, ne pouvaient pas
avoir manqué de se rendre compte que la carte de l’annexe I mon-
trait Préah Vihéar comme se trouvant au Cambodge, puisque cette
carte l’indiquait clairement ; et pour les raisons indiquées dans l'arrêt
de la Cour, le fait qu'à cette époque les autorités siamoises n'aient
attaché aucune importance au temple ou n’aient pas réalisé l'im-
portance qu'il pourrait avoir par la suite pour elles n’a juridiquement
aucune pertinence. Ce fait, per se, n'aurait jamais pu fournir une
base juridique pour réclamer une rectification de frontière.

Il ne reste donc plus qu’une seule question: celle de savoir si les
autorités siamoises, en admettant (comme le fait l'arrêt) qu'elles
aient accepté que Préah Vihéar soit attribué au Cambodge (comme
partie de l’Indochine française), l’ont fait dans la croyance erronée
— et (ainsi que le prétend la Thaïlande) seulement sur la base de
cette croyance — que la frontière tracée sur la carte correspondait
à la ligne de partage des eaux.

Même si les autorités siamoises étaient à cette époque victimes
d’une telle méprise, il existe à mon avis deux raisons décisives
pour lesquelles la Thaïlande ne peut s'appuyer sur ce fait ni l'invo-
quer en plaidoirie. La première de ces raisons se présente comme suit.

C'est le Gouvernement siamois lui-même qui, avec l'accord et
même sur la proposition des membres siamois de la Commission
mixte, avait demandé formellement que le travail de préparation
des cartes des régions frontières soit effectué par les officiers topo-
graphes français. Il en a été de même en ce qui concerne les travaux
de la seconde Commission mixte aux termes du traité de 1907.

55
ARRÊT I5 VI 62 (OP. IND. SIR GERALD FITZMAURICE) 58

De plus, dans le secteur oriental des Dangrek les autorités siamoises
n’ont même pas fait accompagner les officiers français chargés de
faire le levé par un officier stamois, comme ils auraient pu le faire et
comme il a été fait dans d’autres cas (et c’est en fait un officier
français cambodgien qui a procédé au levé dans le secteur oriental
des Dangrek, ainsi que les membres siamois de la Commission mixte
le savaient parfaitement). La lettre du ministre du Siam à Paris
à laquelle étaient jointes les séries des cartes dont. l’annexe I fait
partie, indique aussi dans les termes les plus clairs qu'il s'agissait
des cartes préparées par les officiers français à la demande des
membres siamois de la Commission. Les cartes ont été alors com-
muniquées aux membres siamois de la Commission mixte, qui
bien stir connaissaient également ce fait et qui, de plus, devaient
savoir si, et jusqu'à quel point, ces cartes se fondaient sur les
travaux faits ou approuvés par la Commission elle-même, ou sur les
instructions données par cette derniére.

Il est donc évident que personne du côté siamois ne pouvait se
méprendre quan: a la provenance de ces cartes. De plus, il est
évident que les autorités siamoises ont délibérément laissé toute
Vaffaire entre les mains des éléments français intéressés et ont
ainsi accepté le risque de voir les cartes se révéler inexactes à
certains égards. Par conséquent, il leur appartenait, s’ils le vou-
laient, de vérifier les résultats de la maniére qui convenait,
eu égard aux circonstances, par exemple en consultant des
experts neutres. S’ils n’ont pas voulu le faire (quelle qu’en soit
la raison), alors il leur fallait s’incliner devant ces résultats. La
demande officielle de copies supplémentaires à l’usage des gouver-
neurs de province montre en tout cas qu'il ne s’agissait pas simple-
ment d’une réception passive de ces cartes par les autorités siamoises.

L’explication de tout cela réside sans aucun doute dans le fait
que, du côté siamois, on faisait entièrement confiance aux connais-
sances techniques et 4 la bonne foi des officiers topographes fran-
cais chargés d’établir les cartes. On ne peut douter non plus que
ces derniers aient agi en entière bonne foi, qu'ils ont fait usage de
toutes leurs connaissances techniques, et qu’ils étaient persuadés
que la ligne de partage des eaux dans la région de Préah Vihéar
correspondait à la frontière indiquée à l’annexe J. On peut regretter
pour le Siam le fait qu’il manquait à l'époque d'expérience
topographique et cartographique, mais il s’agit d'Etats indépen-
dants, souverains, auxquels s'appliquent certaines règles de droit,
et il reste le fait qu’en l'absence de toute question d’un défaut de
bonne foi, l'effet juridique de la confiance accordée aux connais-
sances d’un expert est que l’on doit s’en tenir aux résultats — bref,
il s’agit d'appliquer un principe apparenté à celui de caveat emptor.
Il en est ainsi dans tous les aspects de la vie. Celui qui consulte un
avocat, un docteur, un architecte, ou un autre expert, est censé (en
l'absence de fraude ou de négligence — dont il n’est pas question ici)
accepter la possibilité d’une erreur de l'expert dans le conseil qu'il

56
ARRÊT 15 VI 62 (OP. IND. SIR GERALD FITZMAURICE) 59

donne ou de l’imperfection de son travail. Comme tous les êtres
humains, l’expert est faillible. A l’exception des cas auxquels s’ap-
plique la doctrine du risque ou de la responsabilité « absolue », le
droit en général n’accorde pas de recours contre des erreurs faites
en bonne foi et sans négligence par des experts dûment qualifiés.
Sinon, qui accepterait le risque de donner un avis d'expert? Les
officiers français, en l’occurrence, étaient évidemment faillibles. Ain-
si (et les deux Parties sont d’accord a ce sujet) ils ont fait une erreur
sur le cours de la rivière O’Tasem qui doit avoir affecté toute la
question du tracé de la ligne de partage des eaux dans la région
de Préah Vihéar. Les autorités frangaises d’Indochine ignoraient
cette erreur. Elles ont accepté les cartes pour correctes. De méme
les autorités siamoises, connaissant le caractére et la provenance de
la carte, étant en mesure de consulter leurs commissaires qui l’a-
vaient reçue, ou des experts de leur choix, n’ont pas fait d’objection
et n’ont pas posé de question a propos d’une ligne qui avait clai-
rement pour but de représenter et de constituer la frontière dans
cette région et qui plaçait Préah Vihéar du côté cambodgien
de la ligne, ainsi que l’on pouvait s’en rendre compte a première
vue. Aujourd’hui la Thaïlande dit que la carte était inexacte et
qu’elle a été victime d’une méprise à son sujet. Mais il est clair que
les autorités siamoises avaient alors accepté le risque qu'une erreur
de ce genre pourrait justement être découverte un jour ou l'autre;
et quiconque agit ainsi doit être également considéré par cela même, et
à l'avance, comme ayant accepté les erreurs qui se révèlent plus tard.

L'autre raison décisive pour laquelle il n'est pas possible d’ac-
cepter l’argument de la Thaïlande selon lequel elle a cru à tort que la
frontière de l’annexe I correspondait à la ligne de partage des eaux,
et que c’est seulement sur cette base qu’elle a accepté que Préah
Vihéar soit situé au Cambodge, est que cette allégation, comme
l'arrêt de la Cour le souligne, est entièrement incompatible avec
son attitude à l’égard des «actes accomplis sur les lieux » qu’elle
invoque pour prouver qu'elle estimait avoir la souveraineté sur
Préah Vihéar et qu'elle n'avait jamais accepté la frontière de l'annexe
I; car s’il en avait été ainsi, elle aurait dû considérer que la frontière
tracée sur la carte était inexacte et que c'était la seule raison pour
laquelle la carte indiquait Préah Vihéar comme situé au Cambodge.
Cela ne change rien que la Cour ait jugé que les actes accomplis sur
les lieux par la Thaïlande ne suffisaient pas, en fait, à démontrer
qu'elle n’avait pas accepté la frontière indiquée sur la carte. La
contradiction avec l’allégation de méprise réside dans le fait même
de soutenir que ces actes ont suffi.

Les «actes accomplis sur les lieux » par la Thaïlande

Si l'attitude de la Thaïlande à l'égard des actes qu’elle a accomplis
sur les lieux lui interdit d’invoquer l'erreur sur la question de la
ligne de partage des eaux, il lui reste le droit de les avancer comme
preuve du fait qu’elle croyait avoir la souveraineté sur Préah Vihéar

57
ARRÊT I5 VI 62 (OP. IND. SIR GERALD FITZMAURICE) 60

et qu’elle n’a pas accepté la frontière de l’annexe I dans cette région.
Mais à l'instar de la Cour, je ne trouve pas que ces actes soient
réellement convaincants à cet égard. Je sais bien que la Thaïlande
a produit un volume impressionnant de preuves sur ses-activités
administratives locales visant Préah Vihéar; mais je ne vois pas
très bien quelle valeur légale on peut leur attacher. J’ai déjà attiré
l’attention sur le fait qu’antérieurement au règlement conventionnel
de 1904, la région de Préah Vihéar {non pas certes prise isolément,
mais en tant que partie du secteur oriental des Dangrek) était, et
avait été depuis 1867, soumise à la souveraineté siamoise, car la fron-
tière à cette époque passait au sud de l’ensemble de la chaîne des
Dangrek. Étant donné cette situation, on pouvait peut-être s’atten-
dre (ce qui n'aurait du reste pas eu grande importance) à ce que
dans cette région assez reculée et en raison des difficultés probables
de communication avec Bangkok, les fonctionnaires et les autorités
locaux de la province de Khukhan continuassent, pour un certain
temps, à Préah Vihéar et dans les environs, à accomplir les actes
et à remplir les fonctions qui par le passé entraient dans leur com-
pétence. Si telle était la situation, on ne pourrait guère en tirer de
conclusions très positives. Il est vrai que les autorités siamoises
ont pris des mesures pour faire connaître dans la région les modi-
fications de frontière, mais il se peut que sur place on ait mis du
temps à s’en rendre compte. Il se peut qu'il y ait eu pour un certain
temps un élément de fluidité dans la situation locale; mais l'attitude
réelle du Siam en tant qu’Etat doit, pour les raisons indiquées dans
l'arrêt de la Cour, être admise comme étant celle manifestée au
cours de la visite du prince Damrong en 1930 et ultérieurement à
cette visite — qui est de loin l'événement le plus significatif dans
cette partie de l'affaire. Cet événement paraît selon moi avoir cons-
titué la reconnaissance tacite de la souveraineté du Cambodge sur
Préah Vihéar et l'existence de raisons pour lesquelles le Siam
n'aurait pas protesté ne peut, en droit, modifier les faits.

J'ai été également frappé par la déposition de l’un des témoins
expert de la Thaïlande — un témoin qui m’a paru évidemment hon-
nête, en qui l’on peut avoir confiance — déclarant qu’au cours d’une
visite dans cette région en juillet 1961, pendant laquelle il a passé
onze jours à faire le levé de la zone du temple, il n’a vu aucun signe
des habitants, des riziéres, des activités forestiéres ou autres qui
tiennen tant de place dans les preuves fournies par la Thailande pour
la période suivant les règlements conventionnels de 1904-1908. Ce té-
moin, lors du contre-interrogatoire par le Cambodge, répondant a la
question de savoir s’il avait vu des gens habitant entre Préah Vihéar
et le village le plus proche du cété thailandais — une distance de
10 à 15 kilomètres —, a dit « Non, personne ne vit là ». Quand on
lui a demandé s'il avait vu des gens sur la montagne de Préah
Vihéar même, il a répondu qu’à part le poste de police thaïlandais
et un gardien du temple, il avait vu «parfois quelques visiteurs ...
ou touristes ». Lorsqu'on lui a demandé s’il avait vu des gens culti-

58
ARRÊT 15 VI 62 (OP. IND. SIR GERALD FITZMAURICE) 6x

vant le riz, il a répondu « Non. La région est couverte de jungle
forestière et il n’y a pas de rizières ». Quand on lui a demandé s’il
avait vu des bticherons ou des forestiers dans les parages, il a ré-
pondu « Pendant les onze jours de mon séjour, je n’ai vu personne ».
Au cours d’un nouvel interrogatoire par la Thailande, aucune
question n’a été posée au témoin sur ces points.

Il n’est évidemment pas possible de tirer de ce témoignage, parti-
culièrement sur la base d’un séjour si court, des conclusions précises
en ce qui concerne la situation qui existait à une période antérieure.
Cependant, même en onze jours, il est possible de voir si, dans une
zone restreinte, il y a des habitations, des cultures, des travaux
forestiers en train, etc. I] semble donc raisonnable d’en déduire
— tenant compte de l’activité déployée du côté siamois dans cette
région au cours de la période qui a suivi le règlément conventionnel,
ainsi qu'elle a été décrite dans les témoignages fournis par la
Thaïlande — qu’elle doit avoir subi entre temps une diminution
notable.

Les traités de 1925 et 1937

Ces traités, dont la portée et les effets ont été amplement discutés
au cours des débats écrits et oraux, n’ont, à mon avis, qu’une
signification limitée bien que de poids en l'espèce, dans ce sens qu’ils
indiquent l'importance qu’attachaient les Parties à la stabilité et à
la permanence de leurs frontières. Cela est démontré par le fait
que la revision des frontières a été explicitement exclue de la procé-
dure de revision qui était d’autre part l’un des objets principaux
de ces traités. La Cour en est arrivée sur la base de ces faits à une
conclusion avec laquelle je suis entièrement d'accord, à savoir qu’il
est raisonnable de déduire de cet aspect des traités que les Parties,
par les règlements de frontières de la période 1904 à 1908, recher-
chaient également la stabilité et la permanence, et que ce facteur
doit donc l'emporter et dissiper les doutes possibles au sujet d’une par-
tie de la frontière dont la validité est maintenant mise en question.

C'est un principe général de ‘droit qui a été appliqué dans de
nombreuses situations que de considérer l'attitude, l’état d'esprit
ou les intentions manifestés à une époque ultérieure par une partie
comme une preuve sérieuse — à propos de la même affaire ou d’une
affaire étroitement connexe — de son attitude, de son état d’esprit
ou de ses intentions à une date antérieure; à condition toutefois
qu’il n’y ait pas de preuves directes réfutant la présomption ainsi
avancée. De même — fait très important dans les affaires qui
affectent la souveraineté terrritoriale —, l'existence à une date
ultérieure d’un état de fait ou d’une situation peut fournir une
preuve par présomption sérieuse de son existence à une date anté-
rieure, même quand la situation ou l’état de fait ultérieurs doivent
être écartés à d’autres égards (M. Huber dans l'affaire de l'Île de

59
ARRÊT 15 VI 62 (OP. IND. SIR GERALD FITZMAURICE) 62

Palmas, Recueil des sentences arbitrales, vol. II, p. 866; voir aussi
l'opinion dissidente de M. Basdevant dans l'affaire des Mi inquiers
et des Ecréhous, C.I.]. Recueil 1953, PP: 76 et suiv.).

Le Cambodge a cependant invoqué un autre effet des traités de
1925 et 1937, à savoir qu’en confirmant les frontières déjà établies,
ils donnent une base conventionnelle nouvelle et indépendante à la
frontière de l'annexe I, la validant ainsi, même si elle n’avait pas été
valable auparavant. Je ne pense pas que cette affirmation soit fon-
dée. Une telle confirmation des frontières existantes implique sans
aucun doute que les frontières existaient, et aussi peut-être qu'elles
existaient et qu’elles étaient complètes à tous les points de contact
entre les deux pays; mais cela, en soi, ne donne aucune indication
sur ce qu'étaient ces frontières ou sur leur tracé exact. Une confir-
mation ne peut que confirmer ce qui est. Elle ne peut pas en soz
modifier, ajouter ou soustraire quelque chose à ce qui est et qui doit
être établi à partir d’une autre source — en l'espèce, par une réfé-
rence aux règlements conventionnels antérieurs et aux événements
s’y rapportant. La confirmation prouvait l'importance que les Par-
ties attachaient aux frontières, mais à tous autres égards elle laissait
les choses en l’état, quelles qu'elles fussent.

Le principe de la forclusion et de Vestoppel

La Cour a appliqué ce principe à la présente affaire dans ce sens
que, même si l’on pouvait avoir un doute quant à l’acceptation, à
l'origine, par la Thaïlande de la carte de l’annexe I et de la frontière
qui y est indiquée — par laquelle elle aurait donc été liée —, elle
est forclose par sa conduite postérieure à prétendre maintenant
qu'elle ne l’a pas acceptée. Je suis d'accord avec cette conclusion
(en posant que, pour les raisons déjà indiquées, l’erreur ou la mé-
prise ne peuvent être invoquées). Mais la Cour n’a fait qu’esquisser
la question, qui demande d’amples développements.

Le principe de la forclusion est, dans le domaine du droit inter-
national, ’équivalent le plus proche de la règle de common law de
Vestoppel, bien qu’il ne soit peut-étre pas appliqué dans des condi-
tions aussi restrictives, et il est certainement appliqué comme
règle de fond et non pas simplement comme une règle concernant
l'administration des preuves et la procédure. En théorie, ce principe
est tout à fait distinct de la notion de l’acquiescement. Mais l’ac-
quiescement peut opérer comme forclusion ou estoppel dans certains
cas, par exemple là où le silence, dans une occasion où il y a devoir
ou nécessité de parler ou d’agir, implique accord ou renonciation
a des droits, et peut étre considéré comme une manifestation a cet
effet. (Voir les affaires et la citation d’une Opinion of the British
Law Officers, citée dans l’article de D. W. Bowett « Estoppel before
International Tribunals and its relation to acquiescence », dans le
British Year Book of International Law, 1957, pp. 197-201: ainsi
que «Law of Treaties, 1961 », p. 488 de Lord McNair.) Sur cette
base, il faut considérer que, dans la présente affaire, le silence de la

60
ARRÊT 15 VI 62 (OP. IND. SIR GERALD FITZMAURICE) 63

Thaïlande, dans des circonstances où le silence signifiait acquiesce-
ment, ou constituait la manifestation de l'acceptation de la fron-
tière de la carte, entraîne pour la Thaïlande forclusion ou estoppel
pour nier cette acceptation, ou opère comme une renonciation à
son droit original de rejeter la frontière de la carte ou son tracé à
Préah Vihéar.

Cependant, dans les cas où il peut être prouvé, par sa conduite
ou de toute autre manière, qu’une partie s’est engagée ou est liée
par une obligation, il n’est strictement pas nécessaire ni même
approprié d’invoquer le principe de la forclusion ou de l'estoppel,
quoique les termes de ce principe soient en pratique souvent em-
ployés pour décrire cette situation. Ainsi on peut dire que A, ayant
accepté une certaine obligation, ou étant lié par un certain instru-
ment, ne peut pas ensuite nier ce fait et « souffler le chaud et le
froid ». Sans doute À ne peut pas être admis à nier; mais cela
veut simplement dire que À est lié et que, étant lié, il ne peut pas
échapper à cette obligation par le seul fait d’en nier l'existence.
En d’autres mots, s’il peut être prouvé que la dénégation est fausse,
il n’y a ni lieu ni besoin d’invoquer la forclusion ou l’estoppel. Une
telle défense est essentiellement un moyen d’exclure une dénégation
qui pourrait être exacte — sans tenir compte de son exactitude.
Elle empêche l'affirmation de ce qui, en fait, pourrait être vrai.
Par conséquent, son emploi doit être sujet à certaines restrictions.
Donc le véritable domaine d’application du principe de forclusion
ou destoppel, stricto sensu, dans le contexte qui nous occupe, est
le cas où il est possible que la partie intéressée ne se soit pas engagée
ou n’ait pas accepté l'obligation en question (ou qu'il y ait possibilité
d’en douter), mais où la conduite ultérieure de cette partie a été
telle, et a eu des conséquences telles, qu’on ne peut lui permettre
de nier l'existence d’un engagement, ou qu’elle soit liée.

Les conditions essentielles de l'application du principe de forclu-
sion. ou d’estoppel, strictement interprété, est que la partie qui
Vinvoque doit «s’étre fiée » aux déclarations ou à la conduite de
l’autre partie, ceci à son propre détriment ou à l’avantage de l’autre.
La nécessité souvent invoquée d’un «changement de position » sub-
séquent de la partie qui invoque la forclusion ou l’estoppel est
implicite ici. À ce propos, une source fréquente de méprise consiste
à présumer qu’un changement de position signifie que la partie qui
invoque la forclusion ou l’estoppel doit avoir été amenée à changer
ss propre position par des actes qu’elle a elle-même accomplis en
conséquence des déclarations ou de la conduite de l’autre partie. IL
y a certainement du vrai en cela, mais le véritable sens de la pré-
somption est que ces déclarations ou cette conduite de l’autre partie
doivent avoir amené un changement dans les positions relatives des
parties, empirant la position de l’une ou améliorant celle de l’autre,
ou les deux à la fois.

La même condition de la nécessité d’un changement ou d’une
modification dans la position relative des parties s'applique

61
ARRÊT 15 VI 62 (OP. IND. SIR GERALD FITZMAURICE) 64

également à certaines autres notions qu'on associe d'habitude
étroitement au principe de la forclusion ou de l’estoppel, comme
par exemple le principe que l’une des parties doit s'être « fiée » aux
déclarations ou à la conduite de l’autre, ou que celle-ci doit, de la
même manière, «s'être présentée » comme adoptant une certaine
attitude ou doit avoir formulé une « déclaration » quelconque. Ces
facteurs sont sans doute normalement présents, mais la question
essentielle est et demeure de savoir si les déclarations ou la conduite
de la partie qu'on récuse ont produit dans les positions relatives
un changement à son avantage ou au détriment de l’autre. S'il en
est ainsi, cette partie n’est pas recevable à contester ce qu'elle a dit
ou fait.

Appliquant ce critère aux circonstances de l'espèce, il ne fait
guère de doute que la position juridique du Cambodge a été affaiblie
du fait que (bien qu’une affirmation frappante de sa souveraineté
ait été manifestée à l’occasion de la visite du prince Damrong en
1930) ce n'est qu'en 1949 qu’une protestation quelconque sur le
plan diplomatique a été formulée au sujet des mesures locales prises
par la Thaïlande en violation, ou tout au moins à titre de dénégation
implicite de cette souveraineté. Mais la France (exerçant le protec-
torat) était fondée à penser, du fait de la conduite des autorités
centrales siamoises, que celles-ci acceptaient la frontière indiquée
sur la carte à Préah Vihéar. Sur cette base, mais sur cette base
seulement, la France pouvait en toute sécurité négliger les activités
des autorités locales siamoises et (laissant de côté la période de
guerre qui, je crois, doit être écartée en l'espèce) limiter son action
diplomatique, comme elle semble lavoir fait, au cas touchant
clairement les autorités centrales siamoises.

De même, c'est seulement sur la base d'une présomption justi-
fiable de l'acceptation par la Thaïlande de la frontière portée sur la
carte qu'une activité administrative relativement faible de la part
de la France et du Cambodge à Préah Vihéar aurait été compatible
avec le maintien de la souveraineté. C’est un principe international
établi en droit qu’en particulier dans les régions sauvages et isolées,
un nombre assez faible d'actes de maintien de la souveraineté suffit
quand le titre ne dépend pas essentiellement du caractère ou du
nombre de ces actes eux-mêmes, mais dérive d’une source connue
et indépendante, telle qu’un traité ou autre règlement convention-
nel. Donc, sur la base de l'acceptation par la Thaïlande de la
frontière de la carte comme partie du règlement conventionnel, il
n'aurait pas été nécessaire, pour conserver le titre du Cambodge
(a propos d’une localité telle que la zone du temple), d'accomplir
autre chose que les actes les plus minimes d'administration usuelle.
Il est clair que si l’on permettait aujourd’hui à la Thaïlande de nier
son acceptation, toute la base juridique qui explique linactivité
relative de la France et du Cambodge en cette région serait détruite.

Aux considérations qui précèdent, il peut être utile d’ajouter
une formule qui évite délibérément d’entrer dans les détails tech-

62
ARRÊT 15 VI 62 (OP. IND. SIR GERALD FITZMAURICE) 65

niques, donnée par un ancien membre de la Cour (écrivant en une
autre qualité) et que voici:

«Un État ne saurait se prévaloir des dispositions d'un traité
lorsqu'elles sont à son avantage et les répudier lorsque leur exécution
devient onéreuse. [I] importe peu que la règle soit fondée sur ce que
le droit anglais appelle le principe de l’irrecevabilité des rétractations
(estoppel) ou sur le principe plus généralement admis de la bonne
foi, le premier n’étant d’ailleurs, selon toute vraisemblance, qu’un
aspect du second. » (Lauterpacht, Rapport sur le droit des traités,
doc. N. U. A/CN.4/63 du 24 mars 1953, p. 184.)

Problème d'interprétation: confit entre la disposition prévoyant la
ligne de partage des eaux et la frontière de la carte

La Cour a examiné attentivement cette question tout en indiquant
qu'en fait, étant donné la base principale de l'arrêt, elle ne se po-
sait pas à proprement parler, puisque les Parties elles-mêmes
avaient résolu tout conflit possible en acceptant la frontière tracée
sur la carte comme étant le résultat des travaux de délimitation,
même si elle ne suivait pas dans tous ses points la ligne de partage
des eaux. Je pense que la Cour a eu toutefois raison de considérer
comment il fallait résoudre un conflit, en tant que problème ordi-
naire d'interprétation des traités, et ce pour la raison suivante.

Dans la procédure actuelle, la Thaïlande aurait eu la possibilité
d'adopter une ligne d'action tout à fait différente de celle qu'elle a
suivie en fait. Au lieu de nier son acceptation de la carte comme
représentant le résultat des travaux de délimitation, elle aurait pu
l’admettre et admettre également que la carte faisait partie du
règlement conventionnel. Mais avant admis ce fait, la Thaïlande
aurait encore pu faire valoir que, précisément parce que la carte
était devenue partie du règlement, tout conflit entre la carte et une
clause du traité devait être résolu suivant les règles ordinaires d’in-
terprétation des traités, et que la Thaïlande devait pouvoir béné-
ficier de cette procédure, tout comme ce serait le cas si l’on décou-
vrait une contradiction entre deux dispositions de la convention
elle-même. Sur cette base, même si la Thaïlande admettait avoir
accepté la carte, elle pouvait soutenir que dans un conflit entre
une disposition conventionnelle indiquant «une ligne de partage
des eaux » et une carte donnant un tracé différent, c’est la première
qui devait prévaloir. Il était donc nécessaire que la Cour traite la
question sur cette base.

Il n’y a naturellement aucune règle générale qui exige qu'un tel
conflit soit résolu en faveur de la frontière de la carte, et il y a eu
bon nombre dq autres cas (dont quelques-uns ont été cités devant la
Cour) où il n’en a pas été ainsi, quoique la carte ait fait partie des
instruments composant l’ensemble du règlement conventionnel
(comme ici) et n'ait pas été une simple feuille imprimée ou une
page d’atlas, auquel cas elle n'aurait par elle-même eu aucun
caractère obligatoire pour les parties. Cette question doit toujours

63
ARRÊT 15 VI 62 (OP. IND: SIR GERALD FITZMAURICE) 66

dépendre de l'interprétation du règlement conventionnel, considéré
dans son ensemble, à la lumière des circonstances qui ont conduit
à son établissement. En se plaçant à ce point de vue dans l'affaire
qui nous occupe, je suis d'accord avec la Cour que, dans ce cas
particulier, la question d'interprétation doit être résolue en faveur
de la frontière de la carte.

Tracé de la ligne de partage des eaux

Conformément à la base sur laquelle la Cour a fondé son arrêt
(et que j'accepte), il devient inutile de considérer quel est le véritable
tracé de la ligne de partage des eaux à Préah Vihéar. Je désire
cependant dire que les témoignages d'experts à ce sujet, écrits et
oraux, m'ont personnellement convaincu que la ligne de partage
des eaux suit (et suivait aussi pendant la période 1904-1908) le
tracé décrit par la Thaïlande.

(Signé) G. G. FITZMAURICE.

64
